Arnold, J.,
delivered the opinion of the court.
The determination of the single question, whether or not the poll-tax as collected and disbursed under the laws of the State is a State tax or a county tax, within the meaning of § 466 of the Code of 1880, will dispose of this case. The poll-tax is not among the subjects of revenue expressly devoted by art. 8, § 6, of the constitution of the State to the common-school fund, but by § 7 of that article it is appropriated in general terms to aid the school *217fund. It is a school fund, but is i^t made a part of the common-school fund by the constitution. It is competent for the legislature to provide how the poll-tax shall be collected, appropriated, and distributed, so long as it is not diverted from the purpose of education and the “ uniform system of free public schools ” ordained by the constitution. The legislature has exercised this power by providing in § 469 of the Code of 1880 that revenue derived from this source shall be paid directly into the hands of the county treasurers of the respective counties, or into the treasury of towns, constituting separate school districts, to be used in aid of the school fund and for no other purposes. It is not included in the general distribution of the common-school fund of the State. It is, under existing laws, a county tax for educational purposes, and is a part of the county taxes, including school, bond, and privilege taxes, specified in § 466 of the code, for the collection of which tax collectors are allowed five per cent, on the first ten thousand dollars and three per cent, on all sums over that amount.

Affirmed.